Title: To Benjamin Franklin from Dominique d’O—— de St. Hubert: Receipt, [28 April 1779]
From: St. Hubert, Dominique d’O—— de
To: Franklin, Benjamin



  [April 28, 1779]
  BILLET DE SOUSCRIPTION.

J’ai reçu de Monsieur frankelin ministre plenipotentiaire des etats unis de l’amerique la somme de 24 lt pour payement de premiere souscription du dictionnaire topographique, historique, &c de la france &c dont ce monsieur recevra les Volumes reliés sans frais.
A tarascon—28—avril 1779.
De st. hubert Avocat, & Membre de plusieurs Académies.
